Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 2, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00417-CV



                     IN RE AUTRY LEE JONES, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-03963

                         MEMORANDUM OPINION

      On May 19, 2016, relator Autry Lee Jones filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Chris Daniel, Harris County District Clerk, to docket relator’s writ of injunction
and/or application for lien “and allow some judge to rule on same.”

      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code.           Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district; and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
district clerk is not a district court or county court judge in this court’s district, and
relator has not shown that the issuance of a writ compelling the requested relief is
necessary to enforce this court’s appellate jurisdiction. Therefore, we do not have
jurisdiction to issue a writ of mandamus against the district clerk.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                    PER CURIAM




Panel consists of Justices Busby, Donovan, and Wise.




                                            2